Citation Nr: 1114793	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-30 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971; he served in Vietnam and was awarded the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of service connection for a left ankle disability, although the Veteran incurred a left leg wound in service and there is post-service medical evidence of a left ankle disorder, with an unstable left ankle reported in June 1974 and a history of recurrent sprains of the left ankle diagnosed in October 1974, the Veteran has not been provided an evaluation with a nexus opinion on whether he has a current left ankle disability due to service or to service-connected left ankle scar.  

With respect to the new and material issue on appeal, a March 2006 decision by the United States Court of Appeals for Veterans Claims (Court) has expanded the information that must be provided to a claimant seeking to reopen a previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that was necessary to reopen the claim and notifying the claimant of the evidence and information that was necessary to establish entitlement to the underlying claim for the benefit sought.  The Court further held that VA must, in the context of a claim to reopen, look at the basis of the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was not provided notice that complies with the Kent ruling.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran will be provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) and the Court's decision in Kent, as above, with respect to the issue of whether new and material evidence has been received to reopen a claim for a low back disability.  Apart from any other requirements applicable under 38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2010), the RO/AMC will advise the Veteran of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefits sought.  In doing so, the RO/AMC will advise the Veteran of the element or elements required to establish service connection for a low back disability that were found to be insufficient in the previous denial.

2.  The RO/AMC will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for left ankle disability since August 2006, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

3.  The RO/AMC will arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any left ankle disability.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a left ankle that was caused or aggravated beyond normal progression by service or by service-connected gunshot wound of the left leg.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  After the above has been completed, the RO/AMC should review the claims files and ensure that the foregoing development actions has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for a left ankle disability.  The RO/AMC will also readjudicate the issue of whether new and material evidence has been received to reopen a claim for low back disability.  If either of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue currently on appeal.  An appropriate period of time will be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of the unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


